Citation Nr: 0916167	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-14 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for service 
connected left buttock gunshot wound, currently evaluated as 
20 percent disabling effective November 5, 1969.

2.  Entitlement to service connection for neurological 
disorder of the lower left extremity to include as secondary 
to service connected left buttock gunshot wound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 
1968.  Service in Vietnam and award of the Combat Infantry 
Badge and Purple Heart Medal are evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the Veteran's claim for 
service connection for neurological disorders related to the 
Veteran's service-connected left buttock gunshot wound and an 
increased disability rating for the left buttock gunshot 
wound.  The Veteran disagreed and perfected an appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

The Veteran was wounded in combat in Vietnam on November 19, 
1967, as a result of enemy action.  He was evacuated from a 
field hospital to recover at an Army hospital in Japan.  Upon 
discharge from the hospital in February 1968, the Veteran's 
wound was described as "cured, no artery or nerve 
involvement."  The Veteran stated in his VA Form 9 
substantive appeal that he experienced pain radiating down 
his left leg for more than 38 years, and that he was told 
during recovery "that this feeling would probably be with me 
the rest of my life."

The Veteran was examined in December 2004 by a VA examiner 
who determined that painful neurological disorders contended 
by the Veteran to be secondary to the gunshot wound were not 
related to the gunshot wound.  Part of the examiner's 
determination appears to rest on his understanding that the 
Veteran had "no problem until 2001 when he started having 
numbness to different areas of his left lower extremity and 
there was nothing consistent."  This is directly inapposite 
to the Veteran's statement and to an assessment provided by 
the Veteran's VA primary care physician who noted in a 
treatment note dated December 2003 that the Veteran 
experienced "low back pain secondary to the gunshot wound."  

The medical evidence does not include any diagnostic testing 
or medical evidence regarding the nature of the Veteran's 
left lower extremity condition; the examiner merely conducted 
ranges of motion examinations for the left leg.  The Board 
observes that the Court of Appeals for Veterans Claims 
(Court) held in Barr v. Nicholson, 21 Vet. App. 303 (2007), 
that once VA undertakes the effort to provide an examination, 
it must provide an adequate one.  Here, for the reasons 
stated above, the Board finds that the December 2004 
examination is inadequate.

In addition, the December 2004 examiner also noted that the 
Veteran had experienced a fall in about 1992-1994.  There are 
no records in evidence pertaining to that injury.  Those 
records should be obtained if they are still available.

With regard to the claim for an increased disability rating, 
the December 2004 examiner failed to determine whether any 
impairment of strength or endurance was exhibited by the 
Veteran's left leg when compared to his right leg.  That 
comparison is critical to the diagnostic criteria of 
Diagnostic Code 5317 which the RO used to rate the 
disability.  The Board finds that the examination is 
inadequate for this purpose as well.  See Barr supra.

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran in 
writing and request that he provide 
records or provide information regarding 
where he was treated for a fall on his 
left side in about 1992-1994.  The Veteran 
should also be requested to provide any 
records or information regarding any 
treatment for his service-connected 
gunshot wound or left lower extremity 
conditions.  VBA should attempt to obtain 
any such records.


2.  VBA should ensure all VA treatment 
records regarding the Veteran's claims 
have been associated with the Veteran's VA 
claims folder.

3.  After completion of the foregoing, VBA 
should arrange for the Veteran to be 
examined by a physician who has not 
previously examined the Veteran.  The 
examiner should review the Veteran's VA 
claims folder prior to examination of the 
Veteran.  Regarding the Veteran's service-
connected gunshot wound, the examiner 
should determine whether the Veteran's 
left buttock presents any impairment of 
strength and endurance, including a loss 
of power or lower threshold of fatigue, 
when compared to the Veteran's right lower 
extremity.  With regard to the Veteran's 
claim for secondary service connection for 
neurological disorders of the left lower 
extremity, the examiner should provide a 
description of the nature and extent of 
any such disorder and provide an opinion 
whether it is as likely as not that any 
such disorder was caused or aggravated by 
the Veteran's service connected left 
buttock gunshot wound.  The examiner's 
written opinion should be associated with 
the Veteran's VA claims folder.

4.  After completion of the foregoing and 
any further development deemed necessary, 
VBA should readjudicate the Veteran's 
claims for entitlement to an increased 
disability rating for service-connected 
left buttock gunshot wound, and 
entitlement to service connection for 
neurological disorders of the left lower 
extremity secondary to service-connected 
left buttock gunshot wound.  If the 
benefits sought on appeal remain denied, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




